Case: 19-31019      Document: 00515805006          Page: 1    Date Filed: 04/01/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             April 1, 2021
                                    No. 19-31019                           Lyle W. Cayce
                                                                                Clerk

   Earton Smith,

                                                             Plaintiff—Appellant,

                                        versus

   John Schuyler Marvin,

                                                             Defendant—Appellee.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:19-CV-1053


   Before Ho, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Louisiana prisoner Earton Smith sued District Attorney John
   Schuyler Marvin under 42 U.S.C. § 1983 for due process violations related
   to Smith’s application for state habeas relief. The district court dismissed the
   suit for lack of jurisdiction. We affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-31019      Document: 00515805006           Page: 2   Date Filed: 04/01/2021




                                     No. 19-31019


                                          I.
          A Louisiana jury convicted Smith of aggravated burglary in 2007
   following an incident that occurred in 2006. State v. Smith, 47 So.3d 553, 554
   (La. Ct. App. 2010). Smith was initially sentenced to thirty years in prison.
   Id. Then the State adjudicated him a habitual offender, and Smith received a
   new sentence of life in prison without possibility of parole. Id. His attempts
   to obtain state and federal habeas relief in 2011 and 2012 were unsuccessful.
          In 2017, Smith filed another application for state habeas relief. He
   claimed he had discovered two affidavits from a police officer involved in the
   2006 arrest that contradicted testimony given at trial. District Attorney
   Marvin filed procedural objections contending that Smith’s application was
   successive and barred by Louisiana’s two-year limitations period for
   postconviction relief. See La. Code Crim. Proc. arts. 930.4, 930.8.
   Smith responded that the limitations period did not apply because he based
   his claim on facts in the affidavits not known to him or his attorney at trial.
   See id. art. 930.8A(1). Marvin disagreed and asserted that Smith had received
   the affidavits during the state-court litigation. The trial court rejected
   Smith’s application as successive and untimely. The state appellate court and
   the Louisiana Supreme Court declined to overturn the trial court’s ruling.
          Smith filed this § 1983 action against Marvin a few months later.
   Proceeding pro se, Smith alleged that Marvin had deprived him of due
   process by “using . . . state procedur[es] to deny [him] postconviction relief.”
   Smith faulted Marvin for objecting to his application and ignoring the “new
   facts exception” to the limitations period, which Smith thought applicable.
   But Smith also claimed he “d[id] not challenge the prosecutor’s conduct or
   the Louisiana[] state court’s decision.” Instead, he “assert[ed] that he
   challenges Louisiana’s postconviction exceptions to the [limitations] period
   . . . as construed by the Louisiana courts.” Smith sought an injunction




                                          2
Case: 19-31019      Document: 00515805006           Page: 3   Date Filed: 04/01/2021




                                     No. 19-31019


   ordering Marvin “to conduct an evidentiary hearing . . . at which [the] district
   court will determine” whether an exception to the limitations period applies.
          A magistrate judge reviewed Smith’s complaint and recommended
   dismissing it for lack of jurisdiction. The magistrate judge reasoned that
   though Smith purported to challenge the constitutionality of the state
   limitations statute itself, he “actually s[ought] a writ of mandamus to order
   [Marvin] to conduct evidentiary hearings regarding his application for post-
   conviction relief.” It concluded that such a request was barred by the
   principle that district courts “lack[] jurisdiction to issue a writ of mandamus
   to compel [state officials] to perform an alleged duty.”
          The district court agreed with the magistrate judge and dismissed
   Smith’s suit for lack of jurisdiction. Smith timely appealed. Our review is de
   novo. Lefebure v. D’Aquilla, 987 F.3d 446, 448 (5th Cir. 2021).
                                         II.
          We have held that “a federal court lacks the general power to issue
   writs of mandamus to direct state . . . officers in the performance of their
   duties where mandamus is the only relief sought.” Moye v. Clerk, Dekalb
   Cnty. Superior Ct., 474 F.2d 1275, 1276 (5th Cir. 1973) (per curiam). And we
   recently applied this principle to a prisoner like Smith who alleged that state
   officials “violated his right to due process in relation to his state habeas
   applications.” See Thoele v. Hamlin, 747 F. App’x 242, 242 (5th Cir. 2019)
   (per curiam) (applying Moye).
          Smith contends the Moye principle does not apply because his
   complaint only “challeng[es] Louisiana’s postconviction statute” and “does
   not challenge the conduct of the defendant[] or the decisions of the Louisiana
   state courts” in administering state law. The magistrate judge and the district
   court understandably rejected that contention. A central theme in Smith’s
   complaint is that Marvin and the state court misapplied state law. And the




                                          3
Case: 19-31019       Document: 00515805006          Page: 4   Date Filed: 04/01/2021




                                     No. 19-31019


   injunctive relief he sought was an evidentiary hearing conducted “pursuant
   to” a state statute. But see Pennhurst State Sch. & Hosp. v. Halderman, 465
   U.S. 89, 106 (1984) (holding state sovereign immunity prohibits federal
   courts from ordering state officials to comply with state law). Nevertheless,
   we assume for the sake of argument that Smith’s complaint directly
   challenges Louisiana’s postconviction regime. Cf. Carlucci v. Chapa, 884
   F.3d 534, 538 (5th Cir. 2018) (“If a complaint is written pro se, we are to give
   it a liberal construction.”).
          That assumption does not get him far. Smith’s theory is that his
   complaint cannot have a jurisdictional defect because it resembles the
   complaint upheld in Skinner v. Switzer, 562 U.S. 521 (2011). The plaintiff in
   Skinner sued a district attorney seeking access to postconviction DNA testing
   that a state statute did not permit. Id. at 527–29. The district attorney
   interpreted Skinner’s complaint to seek federal review of a state-court
   decision in contravention of the Rooker-Feldman doctrine. Id. at 531–32. But
   Skinner’s counsel clarified that the “gist of [his] due process claim” was not
   a “challenge [to] the prosecutor’s conduct or the decisions reached by the
   [state court].” Id. at 530. Skinner instead challenged the “postconviction
   DNA statute” itself. Id. In light of that clarification, the Supreme Court held
   that “[t]here was . . . no lack of subject-matter jurisdiction over Skinner’s
   federal suit.” Id. at 533.
          Skinner’s jurisdictional holding does not control this case. While it
   remains true that a federal plaintiff can generally challenge “a statute or rule
   governing [a state-court] decision,” id. at 532, he still must have Article III
   standing to do so, see Lujan v. Defs. of Wildlife, 504 U.S. 555, 559–60 (1992).
   Standing was not a problem in Skinner because the plaintiff sought relief
   against a defendant who caused an injury that a court could redress: Skinner
   wanted DNA tests for certain evidence, the district attorney refused to
   surrender that evidence, and a court could order her to surrender it. See 562



                                          4
Case: 19-31019      Document: 00515805006          Page: 5   Date Filed: 04/01/2021




                                    No. 19-31019


   U.S. at 529; Lujan, 504 U.S. at 560–61. But in this case, Smith alleges an
   injury that District Attorney Marvin did not cause and the court cannot
   redress. If Smith’s claim is that state law permitted him to file his habeas
   application, the erroneous ruling came from the state judge and not from
   Marvin. Any injury is therefore “the result of the independent action of some
   third party not before the court.” Lujan, 504 U.S. at 560 (quotation omitted).
   And if Smith’s claim is that state law unconstitutionally prohibited him from
   filing his habeas application, there is nothing we could order Marvin to do
   that would change Smith’s ability to file it. It is therefore impossible for
   Smith’s injury to “be redressed by a favorable decision.” Id. at 561 (quotation
   omitted).
          AFFIRMED.




                                         5